Exhibit 10.1

SYNEOS HEALTH, INC.

2018 EQUITY INCENTIVE PLAN

(adopted by the Board of Directors on March 15, 2018 and

approved by the Shareholders of the Company on May 24, 2018)

1.    Purpose. The purpose of the Syneos Health, Inc. 2018 Equity Incentive Plan
is to further align the interests of eligible participants with those of the
Company’s stockholders by providing long-term incentive compensation
opportunities tied to the performance of the Company and its Common Stock. The
Plan is intended to advance the interests of the Company and increase
stockholder value by attracting, retaining and motivating key personnel upon
whose judgment, initiative and effort the successful conduct of the Company’s
business is largely dependent.

2.    Definitions. Wherever the following capitalized terms are used in the
Plan, they shall have the meanings specified below:

“Accounting Firm” shall have the meaning set forth in Section 15.8(b)(i) hereof.

“Affiliate” means, with respect to any Person, any other Person that the subject
Person, either directly or indirectly, is under common control with, is
controlled by or controls.

“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit or Stock Award granted under the Plan.

“Award Agreement” means a notice or an agreement (electronic or written),
including any exhibit or appendices thereto) entered into between the Company
and a Participant setting forth the terms and conditions of an Award granted to
a Participant as provided in Section 15.2 hereof.

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Business Combination” shall have the meaning set forth in Section 12.4(b)
hereof.

“Cause” shall have the meaning set forth in Section 13.2(b) hereof.

“Change in Control” shall have the meaning set forth in Section 12.4 hereof.

“Chosen Court” shall have the meaning set forth in Section 15.17 hereof.

“Code” means the Internal Revenue Code of 1986, as amended, including rules and
regulations promulgated thereunder, and any successor thereto (except as
otherwise specified herein).

“Committee” means (i) the Compensation Committee of the Board, (ii) such other
committee of the Board appointed by the Board to administer the Plan, or
(iii) subject to the terms of the Plan, the Board.

“Common Stock” means the Company’s Class A common stock, par value $0.01 per
share, as the same may be converted, changed, reclassified or exchanged.

“Company” means Syneos Health, Inc., a Delaware corporation, and any successor
thereto.

“Date of Grant” means, with respect to any Award under the Plan, the date on
which such Award is granted by the Committee or such later date as the Committee
may specify in the resolutions comprising the corporate action constituting such
grant by the Company of such Award to be the effective date of an Award, in each
case in accordance with Section 5.4 hereof.



--------------------------------------------------------------------------------

“Disability” means, unless otherwise set forth in an Award Agreement,

(i)    if a Participant has an effective employment agreement or service
agreement with the Company or a Subsidiary that defines “Disability” or a like
term, the meaning set forth in such agreement at the time of the Participant’s
termination of Service, or

(ii)    in the absence of such an effective employment or service agreement or
definition, a Participant’s physical or mental illness, injury or infirmity
which is reasonably likely to prevent and/or prevents such Participant from
performing his or her essential job functions for a period of (A) ninety (90)
consecutive calendar days or (B) an aggregate of one hundred twenty
(120) calendar days out of any consecutive twelve (12) month period.

Notwithstanding anything to the contrary contained herein, and solely for
purposes of any Incentive Stock Option, “Disability” shall mean a permanent and
total disability (within the meaning of Section 22(e)(3) of the Code), and
solely for purposes of any Award that constitutes non-qualified deferred
compensation that is subject to Section 409A of the Code and with respect to
which disability is a distribution event, “Disability” shall meet the
requirements of Section 409A of the Code.

“EBITDA” shall have the meaning set forth in Section 10.2 hereof.

“Effective Date” shall have the meaning set forth in Section 16.1 hereof.

“Eligible Person” means any person who is an employee, Non-Employee Director,
consultant or other personal service provider of the Company or any of its
Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder from time to time.

“Fair Market Value” means, with respect to a share of Common Stock as of a given
date of determination hereunder, unless otherwise determined or provided by the
Committee in the circumstances, the closing price as reported on the Principal
Market on such date or if the Common Stock was not traded on such date, then on
the next preceding trading day that the Common Stock was traded on such
exchange, as reported by such responsible reporting service as the Committee may
select. The Committee may, however, provide with respect to one or more Awards
that the Fair Market Value shall equal the average of the high and low trading
price as reported on the Principal Market on the applicable date of
determination, or if the Common Stock was not traded on such date, then on the
next preceding trading day that the Common Stock was traded on such Principal
Market, as reported by such responsible reporting service as the Committee may
select. If the Common Stock is not listed on any such exchange, “Fair Market
Value” shall be such value as determined by the Board or the Committee in its
discretion and, to the extent necessary, shall be determined in a manner
consistent with Section 409A of the Code and the regulations thereunder.

“Forfeiture Event” shall have the meaning set forth in Section 13.2(a) hereof.

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.

“Net After-Tax Receipt” shall have the meaning set forth in
Section 15.8(b)(iv)(B) hereof.

“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

 

2



--------------------------------------------------------------------------------

“Outstanding Company Voting Securities” shall have the meaning set forth in
Section 12.4(a) hereof.

“Overpayment” shall have the meaning set forth in Section 15.8(b)(iii) hereof.

“Parachute Payment Ratio” shall have the meaning set forth in
Section 15.8(b)(iv)(C) hereof.

“Participant” means any Eligible Person who holds an outstanding Award or Common
Stock acquired pursuant to an Award granted under the Plan.

“Payment” shall have the meaning set forth in Section 15.8(b)(i) hereof.

“Performance Award” shall mean an Award that vests, in whole or in part, based
on the attainment of Performance Goals and that are granted pursuant to
Section 10 hereof.

“Performance Criteria” shall have the meaning set forth in Section 10.2 hereof.

“Performance Goals” shall have the meaning set forth in Section 10.3 hereof.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

“Plan” means this Syneos Health, Inc. 2018 Equity Incentive Plan, as may be
amended from time to time.

“Policy” shall have the meaning set forth in Section 13.3(b) hereof.

“Principal Market” means, as of any date of determination, the principal
exchange on which the Common Stock is then listed on such date.

“Prior Plan” means the INC Research Holdings, Inc. 2014 Equity Incentive Plan,
as amended from time to time.

“Reduced Amount” shall have the meaning set forth in Section 15.8(b)(iv)(A)
hereof.

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, in each case, as are set forth in the Plan and the applicable Award
Agreement.

“Restricted Stock Unit” means a contractual right granted to an Eligible Person
under Section 9 hereof representing a notional unit interest equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, in each case, as set forth in the Plan and the applicable Award
Agreement.

“Service” means a Participant’s service with the Company or any Subsidiary as an
employee, Non-Employee Director, consultant or other service provider of the
Company or any Subsidiary, as applicable.

“Share Reserve” shall have the meaning set forth in Section 4.1 hereof.

“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, in cash and/or shares of Common Stock, representing the excess of the
Fair Market Value of a share of Common Stock over the base price per share of
the right, at such time, and subject to such conditions, in each case, as are
set forth in the Plan and the applicable Award Agreement.

“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 11 hereof that, pursuant to the Unrestricted Pool, may be issued
free of transfer restrictions and forfeiture conditions

 

3



--------------------------------------------------------------------------------

“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, in each case, as are set forth in the Plan and the
applicable Award Agreement.

“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company or any
other Affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such Affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.

“Successor Entity” shall have the meaning set forth in Section 12.4(b) hereof.

“Tax-Related Items” means any U.S. federal, state, and/or local taxes and any
taxes imposed by a jurisdiction outside the U.S. (including, without limitation,
income tax, social insurance and similar contributions, payroll tax, fringe
benefits tax, payment on account, employment taxes, stamp tax and any other
taxes related to participation in the Plan and legally applicable to a
Participant, including any employer liability for which the Participant is
liable pursuant to applicable laws or the applicable Award Agreement).

“Treasury Regulations” shall have the meaning set forth in Section 15.8 hereof.

“Underpayment” shall have the meaning set forth in Section 15.8(b)(iii) hereof.

“Unrestricted Pool” means a number of Shares equal to five percent (5%) of the
number of shares of Common Stock that are available for the grant of Awards
hereunder as of the Effective Date, subject to adjustment as provided in
Section 4.5 hereof.

3.    Administration.

3.1    Committee Members. The Plan shall be administered by a Committee
comprised of no fewer than two members of the Board who are appointed by the
Board to administer the Plan. To the extent deemed necessary by the Board, or as
may be required by any applicable securities or tax laws, the Principal Market,
each Committee (as defined in clause (i) or (ii) of the definition thereof)
member shall satisfy the requirements for (i) an “independent director” under
rules adopted by the Principal Market and (ii) a “nonemployee director” for
purposes of Rule 16b-3 under the Exchange Act. Notwithstanding the foregoing,
the mere fact that a Committee (as defined in clause (i) or (ii) of the
definition thereof) member shall fail to qualify under any of the foregoing
requirements shall not invalidate any Award made by the Committee (as defined in
clause (i) or (ii) of the definition thereof) which Award is otherwise validly
made under the Plan. Neither the Company nor any member of the Committee shall
be liable for any action or determination made in good faith by the Committee
with respect to the Plan or any Award thereunder. The Board shall have the
authority to execute the powers of the Committee under the Plan.

3.2    Committee Authority. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (i) determine the Eligible Persons
to whom Awards shall be granted under the Plan and to grant Awards,
(ii) prescribe the restrictions, terms and conditions of all Awards and shares
of Common Stock issued pursuant to Awards subject to this Plan, (iii) interpret
the Plan and terms of the Awards, (iv) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
interpret, amend or revoke any such rules, (v) make all determinations with
respect to a Participant’s Service and the termination of such Service for
purposes of any Award, (vi) subject the provisions of Section 6 hereof, to
extend at any time the period in which Stock Options may be exercised, (vii) to
determine at any time whether, to what extent, and under what circumstances
distribution or the receipt of Stock and other amounts payable with respect to
an Award shall be deferred either automatically or at the election of the
receiving Participant and whether and to what extent the Company shall pay or
credit amounts constituting interest (at rates determined by the Committee) or
dividends or deemed dividends on such deferrals, (viii) correct any defect(s)

 

4



--------------------------------------------------------------------------------

or omission(s) or reconcile any ambiguity(ies) or inconsistency(ies) in the Plan
or any Award thereunder, (ix) make all determinations it deems advisable for the
administration of the Plan, decide all disputes arising in connection with the
Plan, and otherwise supervise the administration of the Plan, (x) suspend the
right to exercise or net exercise any Award during any blackout period that is
necessary or desirable to comply with the requirements of applicable securities
or exchange control laws, and extend the period for exercise of such Award by an
equal period of time, (xi) subject to the terms of the Plan, amend the terms of
an Award in any manner that is not inconsistent with the Plan, and (xii) adopt
such procedures, subplans and Award Agreements as are necessary or appropriate
to facilitate participation in the Plan by Eligible Persons who are foreign
nationals or employed outside of the United States or as otherwise are necessary
or appropriate for the administration and application of the Plan. The
Committee’s determinations under the Plan need not be uniform and may be made by
the Committee selectively among Participants and Eligible Persons, whether or
not such persons are similarly situated. The Committee shall, in its discretion,
consider such factors as it deems relevant in making its interpretations,
determinations and actions under the Plan including, without limitation, the
recommendations or advice of any officer or employee of the Company or such
attorneys, consultants, accountants or other advisors as it may select. All
interpretations, determinations and actions by the Committee shall be final,
conclusive and binding upon all parties.

3.3    Delegation of Authority. The Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards granted
under the Plan, subject to the requirements of Section 157(c) of the Delaware
General Corporation Law (or any successor provision) and such other limitations
as the Committee shall determine. In no event shall any such delegation of
authority be permitted with respect to Awards granted to any member of the Board
or to any Eligible Person who is subject to Rule 16b-3 under the Exchange Act
(as determined in accordance with applicable guidance as of the applicable date
of determination). The Committee shall also be permitted to delegate, to any
appropriate officer or employee of the Company, responsibility for performing
certain ministerial functions under the Plan. In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.

4.    Shares Subject to the Plan.

4.1    Number of Shares Reserved. Subject to adjustment as provided in
Section 4.5 hereof and subject to Section 15.10 hereof, the total number of
shares of Common Stock that are reserved for issuance under the Plan shall be
the sum of (i) 5,230,000 shares of Common Stock, plus (ii) the number of shares
of Common Stock available for issuance under the Prior Plan, as of the Effective
Date (including shares of Common Stock subject to awards granted under the Prior
Plan that would otherwise subsequently become available for issuance under the
Prior Plan upon forfeiture, cancellation, termination or any other reason under
the terms of the Prior Plan) (the “Share Reserve”). The total number of shares
of Common Stock that may be issued pursuant to Incentive Stock Options shall be
5,230,000, subject to adjustment as provided in Section 4.5 hereof and the
provisions of Sections 422 or 424 of the Code and any successor provisions. Each
share of Common Stock subject to an Award shall reduce the Share Reserve by one
share; provided, that Awards that are required to be paid in cash pursuant to
their terms shall not reduce the Share Reserve. Any shares of Common Stock
delivered under the Plan shall consist of authorized and unissued shares,
treasury shares, or shares purchased on the open market.

4.2    Share Replenishment. To the extent that an Award granted under this Plan
is cancelled, expired, forfeited, surrendered, settled by delivery of fewer
shares than the number underlying the Award, settled in cash or otherwise
terminated without delivery of the shares to the Participant, the shares of
Common Stock retained by or returned to the Company will (i) not be deemed to
have been delivered under the Plan, (ii) be available for future Awards under
the Plan, and (iii) increase the Share Reserve by one share for each share that
is retained by or returned

 

5



--------------------------------------------------------------------------------

to the Company; provided, that notwithstanding the foregoing, shares that are
(x) withheld from an Award or separately surrendered by the Participant in
payment of the exercise or purchase price or Tax-Related Items with respect to
such an Award, (y) not issued or delivered as a result of the net settlement of
an outstanding Stock Option or Stock Appreciation Right or (z) repurchased on
the open market using proceeds from the exercise of a Stock Option shall be
deemed to constitute delivered shares, shall count against the Share Reserve and
shall not be available for future Awards under the Plan and shall continue to be
counted as outstanding for purposes of determining whether any of the Award
limits specified in Sections 4.3 or 4.4 have been attained.

4.3    Awards Granted to Eligible Persons Other Than Non-Employee Directors. The
maximum number of shares of Common Stock that may be subject to (i) Stock
Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock Awards that vest
in full or in part based on the attainment of Performance Goals and
(iv) Restricted Stock Units that vest in full or in part based on the attainment
of Performance Goals that are granted to any Eligible Person other than a Non-
Employee Director during any calendar year shall be limited to 2,000,000 shares
of Common Stock for each such Award type individually (subject to adjustment as
provided in Section 4.5 hereof).

4.4    Awards Granted to Non-Employee Directors. Notwithstanding any provision
to the contrary in the Plan or in any policy of the Company regarding
compensation payable to a Non-Employee Director, the sum of the grant date fair
value (determined as of the grant date in accordance with Financial Accounting
Standards Board Accounting Standards Codification Topic 718, or any successor
thereto) of all Awards payable in shares of Common Stock, and the maximum amount
that may become payable with respect to all cash-settled Awards that may be
granted under the Plan to an individual as compensation for services as a
Non-Employee Director, together with cash compensation paid to the Non-Employee
Director, shall not exceed $500,000 in any calendar year; provided, however,
that if such Non-Employee Director is the Chairman of the Board, such amount
shall not exceed $800,000 in any calendar year.

4.5    Adjustments. If there shall occur any change with respect to the
outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary dividend, stock split, reverse
stock split or other distribution with respect to the shares of Common Stock or
any merger, reorganization, consolidation, combination, spin-off, stock purchase
or other similar corporate change or any other change affecting the Common Stock
(other than regular cash dividends to stockholders of the Company), the
Committee shall, in the manner and to the extent it considers equitable to the
Participants and consistent with the terms of the Plan, (i) cause an adjustment
to be made to the maximum number and kind of securities pursuant to Sections 4.1
(including the maximum number of shares of Common Stock that may be issued
pursuant to Incentive Stock Options) and 4.3 hereof (including the maximum
number of shares of Common Stock that may become payable to a Participant
pursuant to Section 4.3 hereof and the number of shares of Common Stock in the
Unrestricted Pool), (ii) cause an adjustment to be made to the number and kind
of securities, units or other rights subject to then outstanding Awards,
(iii) cause an adjustment to be made to the exercise or base price for each
share or unit or other right subject to then outstanding Awards, (iv) issue
additional Awards or shares of Common Stock, issue dividend equivalent rights or
make cash payments to the holders of outstanding Awards, in each case, on such
terms and conditions as determined by the Committee, and/or (v) cause an
adjustment to be made to any other terms of an Award that are affected by the
event. Notwithstanding the foregoing, (a) any such adjustments shall, to the
extent necessary, be made in a manner consistent with the requirements of
Section 409A of the Code, and (b) in the case of Incentive Stock Options, any
such adjustments shall, to the extent practicable, be made in a manner
consistent with the requirements of Section 424(a) of the Code.

5.    Eligibility and Awards.

5.1    Designation of Participants. Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant under the Plan. The
Committee has the authority, in its discretion, to determine and designate from
time to time those Eligible Persons who are to be granted Awards, the types of
Awards to be granted, the number of shares of Common Stock or units subject to
Awards to be granted, the terms and conditions of such

 

6



--------------------------------------------------------------------------------

Awards consistent with the terms of the Plan, and to grant any such Awards. In
selecting Eligible Persons to be Participants, and in determining the type and
amount of Awards to be granted under the Plan, the Committee shall consider any
and all factors that it deems relevant or appropriate. Designation of a
Participant in any year shall not require the Committee to designate such person
to receive an Award in any other year or, once designated, to receive the same
type or amount of Award as granted to the Participant in any other year.

5.2    Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem.

5.3    Award Agreements. Each Award granted to an Eligible Person under the Plan
shall be represented by an Award Agreement. The terms of all Awards under the
Plan, as determined by the Committee, will be set forth in each individual Award
Agreement as described in Section 15.2 hereof.

5.4    Corporate Action Constituting Grant of Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Committee in the resolutions comprising such corporate action,
regardless of when the instrument, certificate or letter evidencing the Award is
communicated to, or actually received or accepted by, the Participant. In the
event that the corporate records (e.g., Committee consents, resolutions or
minutes) documenting the corporate action constituting the Award grant contain
terms (e.g., exercise price, vesting schedule or number of shares) that are
inconsistent with those in the Award Agreement or related grant documents as a
result of a clerical error in the papering of the Award Agreement or related
grant documents, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Agreement or
related grant documents.

5.5    Minimum Vesting Requirements. Except for substitute Awards as set forth
in Section 15.10 hereof, Awards relating to shares of Common Stock in the
Unrestricted Pool, Awards granted under the Plan on or after the Effective Date
shall vest no earlier than the one (1) year anniversary of the Date of Grant;
provided, however, that the Committee, in its sole discretion, may accelerate
the vesting or exercisability of an Award upon a Change in Control in accordance
with Section 12.3 hereof, or upon a Participant’s death or Disability, in each
case, as set forth in the Award Agreement or the Committee’s subsequent
resolutions. The Committee may accelerate the vesting or exercisability of an
Award in circumstances other than a Change in Control or a Participant’s death
or Disability, in each case, as set forth in the Award Agreement or the
Committee’s subsequent resolutions, provided that such acceleration does not
cause an Award that is subject to this Section 5.5 to vest or become exercisable
prior to the first anniversary of the Date of Grant.

6.    Stock Options.

6.1    Grant of Stock Options. A Stock Option may be granted to any Eligible
Person selected by the Committee, except that an Incentive Stock Option may only
be granted to an Eligible Person satisfying the conditions of Section 6.7(a)
hereof. Each Stock Option shall be designated on the Date of Grant, in the
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option.

6.2    Exercise Price. The exercise price per share of a Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Date of Grant. The Committee may in its discretion specify
an exercise price per share that is higher than the Fair Market Value of a share
of Common Stock on the Date of Grant.

6.3    Vesting of Stock Options. Subject to Section 5.5 hereof, the Committee
shall, in its discretion, prescribe the time or times at which or the conditions
upon which a Stock Option or portion thereof shall become vested and/or
exercisable. The requirements for vesting and exercisability of a Stock Option
may be based on the continued Service of the Participant with the Company or a
Subsidiary for a specified time period (or periods), on the

 

7



--------------------------------------------------------------------------------

attainment of a specified performance conditions or on such other terms and
conditions as approved by the Committee in its discretion, all as set forth in
the Award Agreement. If the vesting requirements of a Stock Option are not
satisfied, the Award shall be forfeited as set forth in the Award Agreement.

6.4    Term of Stock Options. The Committee shall in its discretion prescribe in
an Award Agreement the period during which a vested Stock Option may be
exercised; provided, however, that the maximum term of a Stock Option shall be
ten (10) years from the Date of Grant. The Committee may provide that a Stock
Option will cease to be exercisable upon or at the end of a specified time
period following a termination of Service for any reason as set forth in the
Award Agreement or otherwise.

6.5    Stock Option Exercise; Tax Withholding. Subject to such terms and
conditions as specified in an Award Agreement, a Stock Option may be exercised
in whole or in part at any time during the term thereof by notice in the form
required by the Company, together with payment of the aggregate exercise price
and applicable Tax-Related Items withholding. Payment of the exercise price
shall be made: (i) in cash or by cash equivalent acceptable to the Committee or
(ii) to the extent permitted by the Committee in its sole discretion and set
forth in the Award Agreement or otherwise (including by a policy or resolution
of the Committee), (A) in shares of Common Stock valued at the Fair Market Value
of such shares on the date of exercise, (B) through an open-market,
broker-assisted sales transaction pursuant to which the Company is promptly
delivered the amount of proceeds necessary to satisfy the exercise price, (C) by
reducing the number of shares of Common Stock otherwise deliverable upon the
exercise of the Stock Option by the number of shares of Common Stock having a
Fair Market Value on the date of exercise equal to the exercise price, (D) by a
combination of the methods described above or (E) by such other method as may be
approved by the Committee and set forth in the Award Agreement. In addition to
and at the time of the applicable taxable event, the Participant shall pay to
the Company the full amount of any and all applicable Tax- Related Items
required to be withheld in connection with the Option (including, such
exercise), payable by such of the methods described above for the payment of the
exercise price as may be approved by the Committee and set forth in the Award
Agreement.

6.6    Limited Transferability of Nonqualified Stock Options. All Nonqualified
Stock Options shall be exercisable during the Participant’s lifetime only by the
Participant or by the Participant’s guardian or legal representative. The
Nonqualified Stock Options and the rights and privileges conferred thereby shall
be non-transferable, except as otherwise provided in Section 15.3 hereof.

6.7    Additional Rules for Incentive Stock Options.

(a)    Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee for purposes of Treasury Regulation §
1.421-1(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of
Section 424(f) of the Code.

(b)    Annual Limits. No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate Fair Market Value (determined as
of the Date of Grant) of the Common Stock with respect to which incentive stock
options under Section 422 of the Code are exercisable for the first time in any
calendar year under the Plan and any other stock option plans of the Company or
any subsidiary or parent corporation would exceed $100,000, determined in
accordance with Section 422(d) of the Code. This limitation shall be applied by
taking such incentive stock options into account in the order in which they were
granted.

(c)    Additional Limitations. In the case of any Incentive Stock Option granted
to an Eligible Person who owns, either directly or indirectly (taking into
account the attribution rules contained in Section 424(d) of the Code), stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any Subsidiary, the exercise price shall not
be less than one hundred ten percent (110%) of the Fair Market Value of a share
of Common Stock on the Date of Grant and the maximum term shall be five
(5) years.

 

8



--------------------------------------------------------------------------------

(d)    Termination of Employment. An Award of an Incentive Stock Option shall
provide that such Stock Option may be exercised not later than (i) three (3)
months following termination of employment of the Participant with the Company
and all Subsidiaries (other than as set forth in clause (ii) of this
Section 6.7(d)) or (ii) one year following termination of employment of the
Participant with the Company and all Subsidiaries due to death or permanent and
total disability within the meaning of Section 22(e)(3) of the Code, in each
case as and to the extent determined by the Committee to comply with the
requirements of Section 422 of the Code.

(e)    Other Terms and Conditions; Nontransferability. No Incentive Stock
Options granted under the Plan may be granted more than ten (10) years following
the date that the Plan is adopted or the date the Plan is approved by the
Company’s stockholders, whichever is earlier. The Award Agreement representing
any Incentive Stock Option granted hereunder shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as are deemed
necessary or desirable by the Committee, which terms, together with the terms of
the Plan, shall be intended and interpreted to cause such Incentive Stock Option
to qualify as an “incentive stock option” under Section 422 of the Code. A Stock
Option that is granted as an Incentive Stock Option shall, to the extent it
fails to qualify as an “incentive stock option” under the Code, be treated as a
Nonqualified Stock Option. An Incentive Stock Option shall by its terms be
nontransferable other than by will or by the laws of descent and distribution,
and shall be exercisable during the lifetime of a Participant only by such
Participant.

(f)    Disqualifying Dispositions. If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two years following
the Date of Grant or one year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.

7.    Stock Appreciation Rights.

7.1    Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event, in either case, as set forth in the Award Agreement
representing such Stock Appreciation Rights. Stock Appreciation Rights and the
rights and privileges conferred thereby shall be non-transferable, except as
provided in Section 15.3 hereof.

7.2    Stand-Alone Stock Appreciation Rights. A Stock Appreciation Right may be
granted without any related Stock Option. Subject to Section 5.5 hereof, the
Committee shall in its discretion provide in an Award Agreement the time or
times at which or the conditions upon which a Stock Appreciation Right or
portion thereof shall become vested and/or exercisable. The requirements for
vesting and exercisability of a Stock Appreciation Right may be based on the
continued Service of a Participant with the Company or a Subsidiary for a
specified time period (or periods), on the attainment of a specified performance
conditions or on such other terms and conditions as approved by the Committee in
its discretion, all as set forth in the Award Agreement. If the vesting
requirements of a Stock Appreciation Right are not satisfied, the Award shall be
forfeited as set forth in the Award Agreement. A Stock Appreciation Right will
be exercisable or payable at such time or times as determined by the Committee
as set forth in the Award Agreement; provided, that the maximum term of a Stock
Appreciation Right shall be ten (10) years from the Date of Grant. The Committee
may provide that a Stock Appreciation Right will cease to be exercisable upon or
at the end of a period following a termination of Service for any reason as set
forth in the Award Agreement. The base price of a Stock Appreciation Right
granted without any related Stock Option shall be determined by the Committee in
its discretion; provided, however, that the base price per share of any such
stand-alone Stock Appreciation Right shall not be less than one hundred percent
(100%) of the Fair Market Value of a share of Common Stock on the Date of Grant.

 

9



--------------------------------------------------------------------------------

7.3    Tandem Stock Option/Stock Appreciation Rights. A Stock Appreciation Right
may be granted in tandem with a Stock Option and constitute a single Award. A
tandem Stock Option/Stock Appreciation Right will entitle the holder to elect,
as to all or any portion of the number of shares subject to the Award, to
exercise either the Stock Option or the Stock Appreciation Right, resulting in
the reduction of the corresponding number of shares subject to the Award,
including the tandem Stock Appreciation Right or Stock Option, as applicable,
not so exercised. A Stock Appreciation Right granted in tandem with a Stock
Option hereunder shall have a base price per share equal to the per share
exercise price of the Stock Option, will be vested and exercisable at the same
time or times that a related Stock Option is vested and exercisable, and will
expire no later than the time at which the related Stock Option expires, in each
case, as set forth in the Award Agreement.

7.4    Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing may be made, as approved by the Committee and set forth in the
Award Agreement, in shares of Common Stock valued at their Fair Market Value on
the date of exercise or payment, in cash or in a combination of shares of Common
Stock and cash, subject to applicable Tax- Related Items withholding
requirements.

8.    Restricted Stock Awards.

8.1    Grant of Restricted Stock Awards. A Restricted Stock Award may be granted
to any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with the
issuance of any Restricted Stock Award as set forth in the Award Agreement
representing such Restricted Stock Award, which may also include the manner in
which payment of any specified purchase price may be made as prescribed by the
Committee.

8.2    Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. Subject to Section 5.5
hereof, the requirements for vesting of a Restricted Stock Award may be based on
the continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods), on the attainment of a specified Performance
Goals or on such other terms and conditions as approved by the Committee in its
discretion. If the vesting requirements of a Restricted Stock Award shall not be
satisfied or, if applicable, the Performance Goals with respect to such
Restricted Stock Award are not attained, the Award shall be forfeited and the
shares of Stock subject to the Award shall be returned to the Company, as set
forth in the Award Agreement.

8.3    Transfer Restrictions. Shares granted under any Restricted Stock Award
and the rights and privileges conferred thereby shall be non- transferable until
all applicable restrictions are removed or have expired, except as provided in
Section 15.3 hereof. Failure to satisfy any applicable restrictions shall result
in the subject shares of the Restricted Stock Award being forfeited and returned
to the Company. The Committee may require in an Award Agreement that
certificates (if any) representing the shares granted under a Restricted Stock
Award bear a legend making appropriate reference to the restrictions imposed,
and that certificates (if any) representing the shares granted or sold under a
Restricted Stock Award will remain in the physical custody of an escrow holder
(which may be the Company or an officer of the Company) until all restrictions
are removed or have expired.

8.4    Rights as Stockholder. Subject to the provisions of Section 15.6 hereof,
any dividends that are distributed with respect to Restricted Stock shall be
paid in accordance with the applicable Award Agreement.

8.5    Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within thirty (30) days following the Date of Grant, a
copy of such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.

 

10



--------------------------------------------------------------------------------

9.    Restricted Stock Units.

9.1    Grant of Restricted Stock Units. A Restricted Stock Unit may be granted
to any Eligible Person selected by the Committee. The value of each Restricted
Stock Unit shall be equal to the Fair Market Value of the Common Stock on the
applicable date or time period of determination, as specified by the Committee.
Restricted Stock Units shall be subject to such restrictions and conditions as
the Committee shall determine and as set forth in the Award Agreement
representing such Restricted Stock Units. Restricted Stock Units and the rights
and privileges conferred thereby shall be non-transferable, except as provided
in Section 15.3 hereof.

9.2    Vesting of Restricted Stock Units. Subject to Section 5.5 hereof, on the
Date of Grant, the Committee shall, in its discretion, determine any vesting
requirements with respect to Restricted Stock Units, which shall be set forth in
the Award Agreement. The requirements for vesting of a Restricted Stock Unit may
be based on the continued Service of the Participant with the Company or a
Subsidiary for a specified time period (or periods), on the attainment of
Performance Goals or on such other terms and conditions as approved by the
Committee in its discretion. If the vesting requirements of a Restricted Stock
Units Award are not satisfied or, if applicable, the Performance Goals with
respect to such Restricted Stock Units Award are not attained, the Award shall
be forfeited, as set forth in the Award Agreement.

9.3    Payment of Restricted Stock Units. Restricted Stock Units shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Restricted Stock Unit may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in shares of Common
Stock or in a combination thereof, subject to applicable Tax-Related Items
withholding requirements. Any cash payment of a Restricted Stock Unit shall be
made based upon the Fair Market Value of the Common Stock, determined on such
date or over such time period as determined by the Committee and set forth in
the Award Agreement.

9.4    Dividend Equivalent Rights. Restricted Stock Units may be granted
together with a dividend equivalent right with respect to the shares of Common
Stock subject to the Award, which dividend equivalent rights may be deemed
reinvested in additional Restricted Stock Units or may be accumulated in cash,
as determined by the Committee in its discretion and set forth in an Award
Agreement. To the extent dividend equivalent rights are granted in connection
with a Restricted Stock Unit, the dividend equivalent rights will be accumulated
and subject to the restrictions and risk of forfeiture to the same extent as the
underlying Restricted Stock Unit.

9.5    No Rights or a Stockholder. The Participant shall not have any rights or
be a stockholder with respect to the shares subject to a Restricted Stock Unit
until such time as shares of Common Stock are delivered to the Participant
pursuant to the terms of the Award Agreement.

10.    Performance Awards and Performance Criteria.

10.1    Establishment of Performance-Based Terms. The Committee may grant Awards
that vest, in whole or in part, based on Performance Goals (“Performance
Awards”). The Committee will determine with respect to Performance Award the
duration of the performance period, the Performance Criteria, the applicable
Performance Goals relating to the Performance Criteria and the amount and terms
of payment/vesting upon achievement of the Performance Goals.

10.2    Performance Criteria. For purposes of Performance Awards, the
“Performance Criteria” shall include, but are not limited to, any one or more of
the following, for the Company or any identified Subsidiary, division or
business unit or line, as determined by the Committee at the time of the Award:
(i) total stockholder return; (ii) such total stockholder return as compared to
total return (on a comparable basis) of a publicly available index

 

11



--------------------------------------------------------------------------------

such as, but not limited to, the Standard & Poor’s 500 Stock Index; (iii) net
income; (iv) pretax earnings; (v) adjusted net income; (vi) adjusted pretax
earnings; (vii) adjusted earnings per share; (viii) adjusted earnings before
interest expense, taxes, depreciation and amortization (“EBITDA”); (ix) pretax
operating earnings after interest expense and before bonuses, service fees, and
extraordinary or special items; (x) operating margin; (xi) earnings per share;
(xii) return on equity; (xiii) return on capital; (xiv) return on investment;
(xv) operating earnings; (xvi) working capital; (xvii) ratio of debt to
stockholders’ equity; (xviii) revenue; (xix) free cash flow (i.e., EBITDA, less
cash taxes, cash interest, net capital expenditures, mandatory payments of
principal under any credit facility and payments under collateralized lease
obligations and financing lease obligations); and (xx) any combination of or a
specified increase in any of the foregoing.

10.3    Performance Goals. For purposes of Performance Awards, the “Performance
Goals” shall be the levels of achievement relating to the Performance Criteria
selected by the Committee for the Award. The Performance Goals may be applied on
an absolute basis or relative to an identified index, peer group or one or more
competitors or other companies (including particular business segments or
divisions of such companies), as specified by the Committee. The Performance
Goals need not be the same for all Participants.

10.4    Adjustments. At the time that an Award is granted, the Committee may
provide for the Performance Goals or the manner in which performance will be
measured against the Performance Goals to be adjusted in such objective manner
as it deems appropriate, including, without limitation, adjustments to reflect
non-cash losses or charges (e.g., amortization expense, stock-based
compensation, impairments, etc.), charges for restructurings, non-operating
income, the impact of corporate transactions, discontinued operations or
financing transactions, severance and recruitment costs, “run rate” savings,
costs incurred in establishing new manufacturing sources, specified legal
expenses, extraordinary and other unusual or non-recurring items or events and
the cumulative effects of accounting or tax law changes. In addition, with
respect to a Participant hired or promoted following the beginning of a
performance period, the Committee may determine to prorate the Performance Goals
and/or the amount of any payment in respect of such Participant’s Performance
Awards for the partial performance period.

11.    Stock Awards.

11.1    Grant of Stock Awards. A Stock Award may be granted to any Eligible
Person selected by the Committee. A Stock Award may be granted for past, or in
anticipation of future, Services, in lieu of any discretionary bonus or other
discretionary cash compensation, as directors’ compensation or for any other
valid purpose as determined by the Committee. Subject to Section 5.5 hereof, the
Committee shall determine the terms and conditions of such Awards, including any
applicable requirements for vesting of a Stock Award which may be based on the
continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods) or on such other terms and conditions as
approved by the Committee in its discretion. Stock Awards relating to shares of
Common Stock in the Unrestricted Pool shall be made without vesting
requirements. In addition, the Committee may, in connection with any Stock
Award, require the payment of a specified purchase price, which may also include
the manner in which payment of any specified purchase price may be made as
prescribed by the Committee.

11.2    Rights as Stockholder. Subject to the foregoing provisions of this
Section 11 and the applicable Award Agreement, upon the issuance of the Common
Stock under a Stock Award, the Participant shall have all rights of a
stockholder with respect to the shares of Common Stock, including the right to
vote the shares and, subject to Section 15.6, receive all dividends and other
distributions paid or made with respect thereto.

11.3    Elections to Receive Stock in Lieu of Compensation. Subject to
Section 409A of the Code and, if applicable, Section 15.4 hereof, upon the
request of a Participant who is a U.S. taxpayer and with the consent of the
Committee, such Participant may, pursuant to an advance written election
delivered to the Company no later than the date specified by the Committee,
receive a portion of the cash compensation otherwise due to such Participant in
the form of shares of Common Stock either currently or on a deferred basis in
accordance with Section 15.4 hereof.

 

12



--------------------------------------------------------------------------------

11.4    Restrictions on Transfers. The right to receive shares of Common Stock
on a deferred basis and the rights and privileges conferred thereby shall be
non-transferable, except as provided in Section 15.3 hereof.

12.    Change in Control.

12.1    Effect on Awards other than Performance Awards. Upon the occurrence of a
Change in Control, except as set forth in Section 12.2 below: (i) if a
Participant’s Awards are not converted, assumed, substituted or replaced by a
successor or survivor corporation, or a parent or subsidiary thereof, then in
connection with such Change in Control such Awards shall become fully
exercisable and all forfeiture restrictions on such Awards shall lapse; and
(ii) if an employee Participant’s Awards are converted, assumed, substituted or
replaced by a successor or survivor corporation, or a parent or subsidiary
thereof after a Change in Control, the vesting of the Awards will automatically
accelerate upon an involuntary termination of the Participant’s employment by
the Company or a Subsidiary without Cause or Participant’s resignation for Good
Reason (as defined in the applicable Award Agreement) within the period
designated in the applicable Award Agreement following the effective date of
such Change in Control, and accordingly, all such Awards shall become fully
exercisable and all forfeiture restrictions on the Awards shall lapse. In the
event that the terms of any agreement (other than the Award Agreement) between
the Company or any Subsidiary and a Participant contains provisions that
conflict with and are more restrictive than the provisions of this Section 12.1,
this Section 12.1 shall prevail and control and the more restrictive terms of
such agreement (and only such terms) shall be of no force or effect.

12.2    Effect on Performance Awards. In the event of a Change in Control, the
vesting and payout of Performance Awards shall be as provided in the Award
Agreement or in such other written agreement entered into between the Company
and a Participant.

12.3    Further Adjustments. Subject to Section 12.1, unless otherwise provided
in the Award Agreement, upon the occurrence of a Change in Control, the
Committee is authorized (but not obligated) to take such further action as it
determines to be necessary or advisable, and fair and equitable to the
Participants, with respect to outstanding Awards, including, without limitation,
any of the following (or any combination thereof):

(a)    continuation or assumption of such outstanding Awards under the Plan by
the Company (if it is the surviving company or corporation) or by the surviving
company or corporation or its parent;

(b)    substitution by the surviving company or corporation or its parent of
awards with substantially the same or comparable terms (including with respect
to economic value) for outstanding Awards (with appropriate adjustments to the
type of consideration payable upon settlement of the Awards);

(c)    accelerated exercisability, vesting and/or payment under outstanding
Awards immediately prior to or upon the occurrence of such event or upon a
termination of employment following such event; and

(d)    if all or substantially all of the Company’s outstanding shares of Common
Stock are transferred in exchange for cash consideration in connection with such
Change in Control:

(i)    upon written notice, provide that any outstanding Stock Options and Stock
Appreciation Rights are exercisable during a reasonable period of time
immediately prior to the scheduled consummation of the event or such other
reasonable period as determined by the Committee (contingent upon the
consummation of the event), and at the end of such period, such Stock Options
and Stock Appreciation Rights shall terminate to the extent not so exercised
within the relevant period; and

(ii)    cancellation of all or any portion of outstanding Awards for fair value
(in the form of cash, shares, other property or any combination thereof) as
determined in the sole discretion of the Committee; provided, that in the case
of Stock Options and Stock Appreciation Rights, the fair value may equal the
excess, if any, of the value of the consideration to be paid in the Change in
Control transaction to holders of the same number of

 

13



--------------------------------------------------------------------------------

shares of Common Stock subject to such Awards (or, if no such consideration is
paid, Fair Market Value of the shares of Common Stock subject to such
outstanding Awards or portion thereof being canceled) over the aggregate
exercise or base price, as applicable, with respect to such Awards or portion
thereof being canceled, or, if there is no such excess, zero.

12.4    Definition of Change in Control. Unless otherwise defined in an Award
Agreement, “Change in Control” shall mean the occurrence of one of the following
events:

(a)    Any Person becomes the Beneficial Owner, directly or indirectly, of more
than fifty percent (50%) of the combined voting power, excluding any Person who
Beneficially Owns fifty percent (50%) or more of the voting power on the
Effective Date of the Plan, of the then outstanding voting securities of the
Company entitled to vote generally in the election of its directors (the
“Outstanding Company Voting Securities”), including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(i) any acquisition of Outstanding Company Voting Securities directly from the
Company, including, without limitation, a public offering of securities or
(ii) any acquisition of Outstanding Company Voting Securities by the Company or
any of its Subsidiaries, including an acquisition by any employee benefit plan
or related trust sponsored or maintained by the Company or any of its
Subsidiaries.

(b)    Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless, following such
Business Combination: (i) any Persons who were the Beneficial Owners of
Outstanding Company Voting Securities immediately prior to such Business
Combination are the Beneficial Owners, directly or indirectly, of more than
fifty percent (50%) of the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors (or election
of members of a comparable governing body) of the entity resulting from the
Business Combination (including, without limitation, an entity which, as a
result of such transaction, owns all or substantially all of the Company or all
or substantially all of the Company’s assets, either directly or through one or
more subsidiaries) (the “Successor Entity”) in substantially the same
proportions as their ownership immediately prior to such Business Combination;
or (ii) no Person (excluding any Successor Entity or any employee benefit plan
or related trust of the Company, any of its Subsidiaries, such Successor Entity
or any of its subsidiaries) is the Beneficial Owner, directly or indirectly, of
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or comparable governing body) of the Successor Entity, except to the
extent that such ownership of the Company existed prior to the Business
Combination.

(c)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

A transaction shall not constitute a Change in Control if it is effected for the
purpose of changing the place of incorporation, tax residency or form of
organization of the ultimate parent entity (including where the ultimate parent
entity is succeeded by an entity incorporated under the laws of another state,
country or foreign government for such purpose and whether or not the former
ultimate parent entity remains in existence following such transaction) and
where the shareholders of the Company immediately prior to any such transaction
own (or continue to own by remaining outstanding or by being converted into
voting securities of the successor parent entity) more than 50% of the combined
voting power of the former ultimate parent entity or the successor ultimate
parent entity immediately following such transaction, in substantially the same
proportion to each other as prior to such transaction.

Notwithstanding the foregoing, to the extent necessary to comply with
Section 409A of the Code with respect to the payment of “nonqualified deferred
compensation,” “Change of Control” shall be defined as, and limited to, a
“change in control event” as defined under Section 409A of the Code.

 

14



--------------------------------------------------------------------------------

13.    Forfeiture Events.

13.1    General. Notwithstanding anything contained herein to the contrary, all
Awards shall be and remain subject to any incentive compensation clawback or
recoupment policy currently in effect, as may be amended from time to time, or
any policy that may be adopted by the Board or Committee providing for the
recovery of Awards, Shares, proceeds, or payments to Participants in the event
of a Participant’s fraud or misconduct or as required by applicable laws or to
address governance considerations or in other similar circumstances. No such
policy adoption or amendment shall in any event require the prior consent of any
Participant. The Committee also may specify in an Award Agreement at the time of
the Award that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of Service for Cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the Participant
or other conduct by the Participant that is detrimental to the business or
reputation of the Company or one of its Subsidiaries. Notwithstanding anything
to the contrary, no shares of Common Stock issued or issuable pursuant to
Section 11.3 hereof shall be subject to this Section 13 hereof, other than
Section 13.3 hereof or the terms or as otherwise may be required pursuant to the
terms and conditions of such cash compensation otherwise due to the Participant.

13.2    Termination for Cause.

(a)    Treatment of Awards. Unless otherwise provided by the Committee and set
forth in an Award Agreement, if (i) a Participant’s Service with the Company or
any Subsidiary shall be terminated for Cause, or (ii) after termination of
Service for any other reason, the Committee determines in its discretion, that
the Participant engaged in conduct that violates any continuing obligation or
duty of the Participant set forth in any executive or restrictive covenant
agreement with respect to non-competition, non-solicitation, confidentiality,
intellectual property or trade secret protection, or any similar agreement to
which the Participant is a party in favor of the Company or any Subsidiary (any
such event described in clause (i) or (ii), with respect to any Participant,
shall be a “Forfeiture Event” with respect to such Participant), then such
Participant’s rights, payments and benefits with respect to such an Award shall
be subject to cancellation, forfeiture and/or recoupment, as provided in
Section 13.3 below. The Committee shall have the power to determine whether, and
the date on which, any Forfeiture Event has occurred and whether to exercise the
right of recapture provided in Section 13.3. Any such determination shall be
final, conclusive and binding upon the Participant. In addition, if the
Committee shall reasonably determine that a Forfeiture Event with respect to any
Participant has occurred, then the Committee may suspend such Participant’s
rights to exercise, receive any payment under or vest in any right with respect
to any Award pending a final determination by the Committee of whether such an
act has been committed.

(b)    Definition of Cause. Unless otherwise defined in an Award Agreement,
“Cause” shall mean:

(i)    if a Participant has an effective employment agreement, service agreement
or other similar agreement with the Company or any Subsidiary that defines
“Cause” or a like term, the meaning set forth in such agreement at the time of
the Participant’s termination of Service; or,

(ii)    in the absence of such definition, (A) the Participant’s breach of any
fiduciary duty or material breach of any legal or contractual obligation to the
Company or any of its Affiliates, or to the Company’s direct or indirect equity
holders, (B) the Participant’s failure to follow the reasonable instructions of
the Board or such Participant’s direct supervisor, which breach, if curable, is
not cured within ten (10) business days after notice to such Participant or, if
cured, recurs within one hundred eighty (180) days, (C) the Participant’s gross
negligence, willful misconduct, fraud or acts of dishonesty relating to the
Company or any of its Affiliates or (D) the Participant’s conviction of any
misdemeanor relating to the affairs of the Company or any of its Affiliates or
indictment for any felony.

 

15



--------------------------------------------------------------------------------

13.3    Right of Recapture.

(a)    General. If a Forfeiture Event with respect to a Participant occurs at
any time within one (1) year (or such longer time period specified in any Award
Agreement or other agreement with a Participant) after the date on which any
Award to such Participant is exercised, vests, becomes payable or is paid or the
date on which gain or income is otherwise realized in connection with any such
Award, then any gain or income realized by the Participant from the exercise,
vesting, payment or other realization event in connection with such Award shall
be paid by the Participant to the Company upon written notice from the Company
or the Committee, subject to applicable state or local law. Such gain or income
shall be determined as of the date or dates on which such gain or income is
realized by the Participant, without regard to any subsequent change in the Fair
Market Value of a share of Common Stock. The Company shall, subject to
compliance with Section 409A of the Code and other applicable law, have the
right to offset any such gain or income against any amounts otherwise owed to
the Participant by the Company or any Subsidiary (whether as wages, vacation pay
or pursuant to any benefit plan or other compensatory arrangement).

(b)    Accounting Restatement. If pursuant to any Award a Participant receives
compensation calculated by reference to financial statements that are
subsequently required to be restated in a way that would decrease the value of
such compensation, then the Participant will, upon the written request of the
Committee and in the Committee’s sole discretion, forfeit and repay to the
Company the difference between what the Participant received during the period
of three years preceding the date on which the Company becomes required to
prepare the restatement and what the Participant should have received based on
the accounting restatement, in accordance with (i) the Company’s compensation
recovery, “clawback” or similar policy, if any, as may be in effect from time to
time and (ii) any compensation recovery, “clawback” or similar policy made
applicable by law, including the provisions of Section 945 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the rules, regulations and
requirements adopted thereunder by the Securities and Exchange Commission and/or
any national securities exchange on which the Company’s equity securities may be
listed, as may be in effect from time to time (clauses (i) and (ii)
collectively, the “Policy”). By accepting an Award hereunder, each Participant
acknowledges and agrees that the Policy shall apply to such Award, and all
incentive-based compensation payable pursuant to such Award shall be subject to
forfeiture and repayment pursuant to the terms of the Policy. Although not
required to give effect to the provisions of this Section 13.3(b), the Committee
may, as it deems appropriate, amend the Plan to reflect the terms of the Policy,
which shall not be deemed a material amendment.

14.    Transfer, Leave of Absence, Etc. For purposes of the Plan, except as
otherwise determined by the Committee, the following events shall not be deemed
a termination of Service:

(a)    a Participant’s transfer of employment or termination with immediate
rehire from the Company to a Subsidiary or from a Subsidiary to the Company, or
from one Subsidiary to another Subsidiary, or a Participant’s change in status
from employee to consultant, Non-Employee Director, or other personal service
provider; or

(b)    an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing.

15.    General Provisions.

15.1    Status of Plan. The Committee may (but shall not be obligated to)
authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver stock or make payments with respect to Awards.

15.2    Award Agreement. Each Award under the Plan shall be evidenced by an
Award Agreement, which may include special terms for non-U.S. Participants in a
separate appendix, in a written or electronic form approved

 

16



--------------------------------------------------------------------------------

by the Committee setting forth the number of shares of Common Stock subject to
or otherwise underlying the Award, the exercise price, base price or purchase
price of the Award, the time or times at which an Award will become vested,
exercisable or payable and the term of the Award. The Award Agreement may also
set forth the effect on an Award of a Change in Control or a termination of
Service under certain circumstances. The Award Agreement shall be subject to and
shall (or shall be deemed to) incorporate, by reference or otherwise, all of the
applicable terms and conditions of the Plan, and may also set forth other terms
and conditions applicable to the Award as determined by the Committee consistent
with the limitations of the Plan. The grant of an Award under the Plan shall not
confer any rights upon the Participant holding such Award other than such terms,
and subject to such conditions, as are specified in the Plan as being applicable
to such type of Award (or to all Awards) or as are expressly set forth in the
Award Agreement. The Committee need not require the execution of an Award
Agreement by a Participant, in which case, acceptance of the Award by the
Participant shall constitute agreement by the Participant to the terms,
conditions, restrictions and limitations set forth in the Plan and the Award
Agreement as well as the administrative guidelines of the Company in effect from
time to time. In the event of any conflict between the provisions of the Plan
and any Award Agreement, the provisions of the Plan shall prevail.

15.3    No Assignment or Transfer; Beneficiaries. Except as provided in
Section 6.7(e) hereof or as otherwise determined by the Committee, Awards under
the Plan shall not be assignable or transferable by the Participant, and shall
not be subject in any manner to assignment, alienation, pledge, encumbrance or
charge. Notwithstanding the foregoing, in the event of the death of a
Participant, except as otherwise provided by the Committee in an Award
Agreement, an outstanding Award may be exercised by or shall become payable to
the Participant’s beneficiary as designated by the Participant in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by a legatee or legatees of such Award under the participant’s last
will or by such Participant’s executors, personal representatives or
distributees of such Award in accordance with the Participant’s will or the laws
of descent and distribution. The Committee may provide in the terms of an Award
Agreement or in any other manner prescribed by the Committee that the
Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other benefits specified under an
Award following the Participant’s death.

15.4    Deferrals of Payment. The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of (a) the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award or (b) an election to receive shares of Common Stock (in
lieu of compensation otherwise payable in cash) on a deferred basis pursuant to
Section 11.3 hereof; provided, however, that such discretion shall not apply in
the case of a Stock Option or Stock Appreciation Right. If any such deferral is
to be permitted by the Committee, the Committee shall establish rules and
procedures relating to such deferral in a manner intended to comply with the
requirements of Section 409A of the Code, including, without limitation, the
time when an election to defer may be made, the time period of the deferral and
the events that would result in payment of the deferred amount, the interest or
other earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.

15.5    No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the Service relationship of an Eligible
Person or a Participant for any reason at any time.

15.6    Rights as Stockholder. Except as may otherwise be provided herein, a
Participant shall have no rights as a holder of shares of Common Stock with
respect to any unissued securities covered by an Award until the date the
Participant become the holder of record of such securities. For Restricted Stock
or Stock Awards subject to vesting, dividends shall be accumulated and subject
to any restrictions and risk of forfeiture to which the underlying Restricted
Stock and Stock Award is subject. Subject to Section 4.5 hereof or as otherwise
determined by the Committee, no adjustment or other provision shall be made for
dividends or other stockholder rights, except to the extent that the Award
Agreement provides for dividend payments, dividend equivalent rights or other
similar rights,

 

17



--------------------------------------------------------------------------------

it being understood that the Committee may provide for the payment of dividends
and other distributions to the Participant at such times as paid to the
stockholders or at the times of vesting or otherwise set forth in the applicable
Award Agreement. The Committee may determine in its discretion the manner of
delivery of Common Stock to be issued under the Plan, which may be by delivery
of stock certificates, electronic account entry into new or existing accounts or
any other means as the Committee, in its discretion, deems appropriate. The
Committee may (a) require that the stock certificates (if any) be held in escrow
by the Company (or any of its officers) for any shares of Common Stock,
(b) cause the shares of Common Stock to be legended in order to comply with the
securities laws or other applicable restrictions or (c) should the shares of
Common Stock be represented by book or electronic account entry rather than a
certificate, take such steps to restrict transfer of such shares of Common Stock
as the Committee considers necessary or advisable.

15.7    Trading Policy Restrictions. Option exercises and other Awards granted
under the Plan shall be subject to the Company’s insider trading policy or other
trading or ownership policy-related restrictions, terms and conditions as in
effect from time to time.

15.8    Section 409A Compliance and Section 280G.

(a)    Section 409A. To the maximum extent possible, it is intended that the
Plan and all Awards hereunder are, and shall be, exempt from or otherwise comply
with the requirements of Section 409A of the Code, the regulations thereunder
promulgated by the United States Department of Treasury (the “Treasury
Regulations”) and other guidance issued thereunder, and that the Plan and all
Award Agreements shall be interpreted and applied by the Committee in a manner
consistent with this intent in order to avoid the imposition of any additional
Tax-Related Items under Section 409A of the Code. In the event that any
(i) provision of the Plan or an Award Agreement, (ii) Award, payment or
transaction or (iii) other action or arrangement contemplated by the provisions
of the Plan is determined by the Committee to not comply with the applicable
requirements of Section 409A of the Code, the Treasury Regulations and other
guidance issued thereunder, the Committee shall have the authority to take such
actions and to make such changes to the Plan or an Award Agreement as the
Committee deems necessary to comply with such requirements. No payment that
constitutes deferred compensation under Section 409A of the Code that would
otherwise be made under the Plan or an Award Agreement upon a termination of
Service will be made or provided unless and until such termination is also a
“separation from service,” as determined in accordance with Section 409A of the
Code. Notwithstanding the foregoing or anything elsewhere in the Plan or an
Award Agreement to the contrary, if a Participant is a “specified employee” as
defined in Section 409A of the Code at the time of termination of Service with
respect to an Award, then solely to the extent necessary to avoid the imposition
of any additional Tax- Related Items under Section 409A of the Code, the
commencement of any payments or benefits under the Award shall be deferred until
the date that is one day after six months following the Participant’s
termination of Service (or, if earlier, the date of death of the specified
employee) and shall instead be paid (in a manner set forth in the Award
Agreement) on the payment date that immediately follows the end of such
six-month period (or death) or as soon as administratively practicable within
thirty (30) days thereafter, but in no event later than the end of the
applicable taxable year. In no event whatsoever shall the Company be liable for
any additional Tax-Related Items, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

(b)    Section 280G.

(i)    Anything in this Plan to the contrary notwithstanding, in the event that
the receipt of all payments or distributions by the Company in the nature of
compensation to or for a Participant’s benefit, whether paid or payable pursuant
to this Plan or otherwise (a “Payment”), would subject the Participant to the
excise tax under Section 4999 of the Code, the accounting firm which audited the
Company immediately prior to the corporate transaction which results in the
application of such excise tax (the “Accounting Firm”) shall determine whether
to reduce any of the Payments to the Reduced Amount (as defined below). The
Payments shall be reduced to the Reduced Amount only if the Accounting Firm
determines that the Participant would have a greater Net After-Tax

 

18



--------------------------------------------------------------------------------

Receipt (as defined below) of aggregate Payments if the Participant’s Payments
were reduced to the Reduced Amount. If such a determination is not made by the
Accounting Firm, the Participant shall receive all Payments to which the
Participant is entitled.

(ii)    If the Accounting Firm determines that aggregate Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Participant
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 15.8(b) shall be
made as soon as reasonably practicable and in no event later than sixty
(60) days following the date of termination or such earlier date as requested by
the Company. For purposes of reducing the Payments to the Reduced Amount, such
reduction shall be implemented by determining the Parachute Payment Ratio (as
defined below) for each Payment and then reducing the Payments in order
beginning with the Payment with the highest Parachute Payment Ratio. For
Payments with the same Parachute Payment Ratio, such Payments shall be reduced
based on the time of payment of such Payments, with amounts having later payment
dates being reduced first. For Payments with the same Parachute Payment Ratio
and the same time of payment, such Payments shall be reduced on a pro rata basis
(but not below zero) prior to reducing Payments with a lower Parachute Payment
Ratio. In all cases, the reduction of Payments shall be implemented in a manner
that complies with Section 409A of the Code. All other provisions of any
agreement embodying the Payments shall remain in full force and effect. All fees
and expenses of the Accounting Firm shall be borne solely by the Company.

(iii)    As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Participant pursuant to this Agreement or
otherwise which should not have been so paid or distributed (the “Overpayment”)
or that additional amounts which will have not been paid or distributed by the
Company to or for the benefit of the Participant pursuant to this Agreement or
otherwise could have been so paid or distributed (the “Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder. In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or the Participant which the
Accounting Firm believes has a high probability of success, determines that an
Overpayment has been made, the Participant shall pay any such Overpayment to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent such payment
would not either reduce the amount on which the Participant is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than sixty (60) days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of the Participant together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

(iv)    For purposes hereof, the following terms have the meanings set forth
below: (A) “Reduced Amount” shall mean the greatest amount of Payments that can
be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Payments
pursuant to this Section 15.8(b), (B) “Net After-Tax Receipt” shall mean the
present value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of a Payment net of all taxes imposed on the Participant
with respect thereto under Sections 1 and 4999 of the Code and under applicable
state and local laws, determined by applying the highest marginal rate under
Section 1 of the Code and under state and local laws which applied to the
Participant’s taxable income for the immediately preceding taxable year, or such
other rate(s) as the Participant certifies, in the Participant’s sole
discretion, as likely to apply to the Participant in the relevant tax year(s),
and (C) ”Parachute Payment Ratio” shall mean a fraction the numerator of which
is the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of the applicable Payment for
purposes of Section 280G and the denominator of which is the intrinsic value of
such Payment.

 

19



--------------------------------------------------------------------------------

15.9    Securities and Exchange Control Law Compliance. No shares of Common
Stock will be issued or transferred pursuant to an Award unless and until all
then applicable requirements imposed by U.S. federal, state, and foreign
securities, exchange control and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
shares of Common Stock may be listed, have been fully met. As a condition
precedent to the issuance of shares of Common Stock pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any other securities or
other laws applicable to such shares.

15.10    Substitute Awards in Corporate Transactions. Nothing contained in the
Plan shall be construed to limit the right of the Committee to grant Awards
under the Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee, director or other personal service
provider of another corporation who becomes an Eligible Person by reason of any
such corporate transaction in substitution for awards previously granted by such
corporation or entity to such person. The terms and conditions of the substitute
Awards may vary from the terms and conditions that would otherwise be required
by the Plan solely to the extent the Committee deems necessary for such purpose.
Any such substitute awards shall not (a) reduce the number of shares of Common
Stock available for issuance under the Plan, (b) be subject to or counted
against the Award limits specified in Sections 4.3 or 4.4 hereof or
(c) replenish the Share Reserve upon the occurrence of any event set forth in
Section 4.2 hereof, to the extent permitted under the rules of the Principal
Exchange.

15.11    Tax Withholding. The Participant shall be responsible for payment of
any Tax-Related Items or similar charges required by law to be paid or withheld
from an Award or an amount paid in satisfaction of an Award, or otherwise
applicable to the Participant. Any required Tax-Related Items withholdings shall
be paid by the Participant on or prior to the payment or other event that
results in taxable income in respect of an Award. Without limiting the
foregoing, the Company shall have the power and the right to deduct or withhold
automatically from any amount deliverable under the Award or otherwise, or
require a Participant to remit to the Company or the applicable Subsidiary, an
amount necessary to satisfy Tax-Related Items withholding requirements with
respect to any taxable event arising as a result of the Plan. The Award
Agreement may specify the manner in which the withholding obligation shall be
satisfied with respect to the particular type of Award, which may include,
without limitation, permitting the Participant to elect to satisfy the
withholding obligation by tendering shares of Common Stock to the Company or
having the Company withhold a number of shares of Common Stock having a value at
least sufficient to satisfy the statutory amount of Tax-Related Items or similar
charges required to be paid or withheld.

15.12    Prohibition on Repricing. Except in the case of an adjustment as
provided in Section 4.5 hereof and subject to Section 15.10 hereof, the terms of
outstanding Stock Options or Stock Appreciation Rights may not be amended, and
action may not otherwise be taken without stockholder approval, to: (i) reduce
the exercise price or base price of outstanding Stock Options or Stock
Appreciation Rights; (ii) cancel outstanding Stock Options or Stock Appreciation
Rights in exchange for Options or Stock Appreciation Rights with an exercise
price or base price that is less than the exercise price or base price of the
original Stock Options or Stock Appreciation Rights; or (iii) replace
outstanding Stock Options or Stock Appreciation Rights in exchange for other
Awards or cash at a time when the Stock Options or Stock Appreciation Rights
have a per share exercise price that is higher than the Fair Market Value of a
share of Common Stock.

15.13    Unfunded Plan. The adoption of the Plan and any reservation of shares
of Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s

 

20



--------------------------------------------------------------------------------

permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan. Notwithstanding any of the foregoing, the
Company shall have the right to implement or set aside funds in a grantor trust,
subject to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan. The Plan is not subject to the U.S. Employee
Retirement Income Security Act of 1974, as amended from time to time.

15.14    Other Compensation and Benefit Plans. The adoption of the Plan shall
not affect any other share incentive or other compensation plans in effect for
the Company or any Subsidiary, nor shall the Plan preclude the Company or any
Subsidiary from establishing any other forms of share incentive or other
compensation or benefit program for employees of the Company or any Subsidiary.
The amount of any income deemed to be received by a Participant pursuant to an
Award shall not constitute includable compensation for purposes of determining
the amount of benefits to which a Participant is entitled under any other
compensation or benefit plan or program of the Company or a Subsidiary,
including, without limitation, under any pension or severance benefits plan,
except to the extent specifically provided by the terms of any such plan.

15.15    Plan Binding on Transferees. The Plan shall be binding upon the
Company, its transferees and assigns, and the Participant, the Participant’s
executor, personal representative(s), distributes, administrator, permitted
transferees, permitted assignees, beneficiaries and legatee(s), as applicable.

15.16    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

15.17    Governing Law; Jurisdiction; Waiver of Jury Trial. The Plan and each
Award Agreement and all claims, causes of action or proceedings (whether in
contract, in tort, at law or otherwise) that may be based upon, arise out of or
relate to the Plan or any Award Agreement shall be governed by the internal laws
of the State of Delaware, excluding any conflicts- or choice-of-law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Each Participant and each party
to an Award Agreement agrees that it shall bring all claims, causes of action
and proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or be related to the Plan or any Award Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Court,
(ii) waives any objection to laying venue in any such proceeding in the Chosen
Court, (iii) waives any objection that the Chosen Court is an inconvenient forum
or does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action shall be effective
if notice is given in accordance with such Award Agreement.

15.18    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award, and the Committee shall
determine (i) whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares of Common Stock or (ii) whether
such fractional shares or any rights thereto shall be canceled, terminated or
otherwise eliminated (in the case of this clause (ii), with no consideration
paid therefor).

15.19    No Guarantees Regarding Tax Treatment. Neither the Company nor the
Committee make any guarantees to any person regarding the tax treatment of
Awards or payments made under the Plan. Neither the Company nor the Committee
has any obligation to take any action to prevent the assessment of any
Tax-Related Items on any person with respect to any Award under Section 409A of
the Code, Section 4999 of the Code, Section 280G of the Code or otherwise and
neither the Company nor the Committee shall have any liability to a person with
respect thereto.

 

21



--------------------------------------------------------------------------------

15.20    Awards to Non-U.S. Employees, Non-Employee Directors or Consultants.
With respect to grants of Awards to Eligible Persons residing in countries other
than the United States in which the Company or any of its Subsidiaries operates
or has employees, Non-Employee Directors, consultants or other personal service
providers, the Committee, in its sole discretion, shall have the power and
authority to:

(a)    Determine and modify the terms and conditions of any Award granted to
Participants outside the United States to comply with applicable foreign laws,
including, but not limited to (i) limiting the methods of payment of the
exercise price or purchase price and Tax-Related Items withholding,
(ii) restricting the sale of shares of Common Stock subject to an Award,
(iii) determining whether Awards shall be settled in cash, Common Stock or a
combination thereof, (iv) permitting or restricting the use of beneficiary
designations, (v) limiting or requiring a deferral of the payment of cash or
shares of Common Stock otherwise due in satisfaction of an Award,
(vi) qualifying or disqualifying an Award under a “tax advantaged” program, and
(vii) requiring payment of employer social contributions due with respect to an
Award as a condition of an Award;

(b)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals; and

(c)    Establish subplans and Award Agreements and modify exercise procedures
and other terms and procedures, to the extent such actions may be necessary or
advisable. Any subplans to the Plan established under this Section 15.20 by the
Committee shall be attached to this Plan document as appendices.

16.    Term; Amendment and Termination; Stockholder Approval.

16.1    Term. The Plan, which was duly adopted and approved by the Board of
Directors of the Company by resolution at a meeting held on the March 15, 2018
shall become effective as of the date the shareholders approve the Plan (the
“Effective Date”). The Plan shall continue in effect until terminated by the
Committee in accordance with Section 16.2 hereof.

16.2    Amendment and Termination. The Committee may from time to time and in
any respect, amend, modify, suspend or terminate the Plan; provided, that,
except as provided in Section 15.8, Section 15.20 or as otherwise determined by
the Committee as it deems necessary to comply with applicable laws, no
amendment, modification, suspension or termination of the Plan shall adversely
affect any Award theretofore granted without the consent of the Participant or
the permitted transferee of the Award. The Committee may seek the approval of
any amendment, modification, suspension or termination by the Company’s
stockholders to the extent it deems necessary or advisable in its discretion for
purposes of compliance with Section 422 of the Code, the listing requirements of
the Principal Market or other exchange or securities market or for any other
purpose.

*            *             *

 

22